DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Sieg on April 7, 2022.
The application has been amended as follows: 

	Claims:
	Claim 1 is amended as:
“1.	An electrically tunable laser comprising:
an active layer comprising a mixture of a cholesteric liquid crystal material having an elastic constant of bend deformation effective for the cholesteric liquid crystal material to be biased into an oblique helicoidal (ChOH) state, and a fluorescent laser dye providing lasing action, wherein the cholesteric liquid crystal material includes a mixture of at least two different dimeric liquid crystal materials; 
a liquid crystal cell including spaced apart substrates defining a cell gap in which the active layer is disposed, the substrates including electrodes arranged to bias the active layer into the oblique helicoidal (ChOH) state, wherein at least one substrate of the liquid crystal cell is optically transparent for a lasing wavelength range of the device; and
a pump laser arranged to optically pump lasing in the active layer.”

	Claim 4 is amended as:
“4.	The electrically tunable laser of claim 1 wherein the mixture of at least two different dimeric liquid crystal materials 

	Claim 10 is amended as:
“10.	The electrically tunable laser of claim 1 wherein the cholesteric liquid crystal material further includes a chiral additive.”

Claim 13 is amended as:
“13.	A method comprising:
electrically biasing an active layer comprising a mixture of a cholesteric liquid crystal material and a laser dye to place the active layer into an oblique helicoidal (ChOH) state, wherein the cholesteric liquid crystal material includes a mixture of at least two different dimeric liquid 
crystal materials; and
pumping the active layer in the ChOH state to produce lasing.”

Claim 15 is amended as:
“15.	The method of claim 13 wherein the mixture of at least two different dimeric liquid crystal materials includes a mixture of dimeric CB7CB and dimeric CB9CB.”

	Claim 21 is amended as:
“21.	The method of claim 13 wherein the cholesteric liquid crystal material further includes a chiral additive.”

	Claims 8, 9, 19 and 20 are canceled.

Allowable Subject Matter
Claims 1-5, 7, 10-18, 21-23 and 25-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 13, the prior art of record fails to explicitly disclose or fairly suggest an electrically tunable laser and a method, “wherein the cholesteric liquid crystal material includes a mixture of at least two different dimeric liquid crystal materials,” along with the other limitations of claims 1 and 13.
Furthermore, newly cited reference of Xiang et al. to “Electrooptics of chiral nematics formed by molecular dimers” discloses an electrooptic device, comprising a cholesteric liquid crystal material having an elastic constant of bend deformation effective for the cholesteric liquid crystal material to be biased into an oblique helicoidal (ChOH) state, applicable to tunable lasers (see Abstract).  However, Xiang fails to explicitly disclose wherein the cholesteric liquid crystal material includes a mixture of at least two different dimeric liquid crystal materials.
Therefore, claims 1 and 13 are allowed.  Claims 2-5, 7, 10-12, 14-18, 21-23 and 25-27 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896